DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	Information disclosure statements filed 10/12/2021, 6/18/2021 have been considered.

Response to Amendment
	Preliminary claim amendment filed 6/18/2021 has been entered. Claims 1-10, 12-13, 17-19, 21-25, 27-30 are now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 12-13, 17-19, 21-25, 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-24 of U.S. Patent No. US Patent No. 11,036,012 B2 (hereinafter “the ‘012 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the present application are anticipated by the claims of the ‘012 patent.
	Regarding claim 1, claim 1 of the ‘012 patent claims word-for-word identical claim limitations as claim 1 of the present application, except it does not explicitly claim “an alignment sleeve” as claimed in claim 1of the present application. On the other hand, the use of an alignment sleeve, or an omission of an alignment sleeve, is well known and common in the optical communications art. An alignment sleeve is not necessary for optical coupling where optical waveguides are precisely aligned. Omission of an alignment sleeve would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since omission of alignment sleeve will facilitate manufacturing process and decrease production cost. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the claims of Lake to recite a claim without alignment sleeve, in the manner claimed in the present application.
	Regarding claims 2-10, 12-13, 17-19, the ‘012 patent claims word-for-word identical claim limitations in its claims 2-15.
	Regarding claim 21, claim 17, of the ‘012 patent claims word-for-word identical claim limitations as claim 17 of the present application, except it does not explicitly claim “an alignment sleeve” as claimed in claim 17 of the present application. On the other hand, the use of an alignment sleeve, or an omission of an alignment sleeve, is well known and common in the optical communications art. An alignment sleeve is not necessary for optical coupling where optical waveguides are precisely aligned. Omission of an alignment sleeve would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since omission of alignment sleeve will facilitate manufacturing process and decrease production cost. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the claims of Lake to recite a claim without alignment sleeve, in the manner claimed in the present application.
	Regarding claim 22-25, 27-29, the ‘012 patent claims word-for-word identical claim limitations in its claims 18-24.

	Regarding claim 30, the ‘012 patent claims word-for-word identical claim limitations in its claim 17, except it does not explicitly recite that the front extensions are separated by cut-outs defined by the substrate for providing separate flexibility to each front extension. On the other hand, providing cut-outs are well known and common in the optical circuit art. Such cut-outs would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since cut-outs allow for device substrate capable of conforming to desirable shapes. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the claims of the ‘012 patent to recite the front extensions being separated by cut-outs defined by the substrate for providing separate flexibility to each front extension, as claimed in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874